COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NOS. 02-11-00208-CR
                                  02-11-00209-CR
                                  02-11-00210-CR


JAMES LEE CARVER III                                                APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                    ------------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                        MEMORANDUM OPINION1
                                    ------------

      Pursuant to plea bargains, the trial court convicted Appellant James Lee

Carver III upon his pleas of guilty to the first degree felony offenses of

possession with intent to deliver a controlled substance of four grams or more but

less than 200 grams (methamphetamine) (cause numbers 02-11-00208-CR and

02-11-00210-CR) and the second degree felony offense of possession with intent


      1
       See Tex. R. App. P. 47.4.
to deliver a controlled substance of one gram or more but less than four grams

(cocaine) (cause number 02-11-00209-CR), and sentenced him to twelve years’

confinement, to be served concurrently.

      The trial court’s certifications state that these are plea-bargained cases

and that Appellant has no right of appeal. Accordingly, we informed Appellant by

letter on June 3, 2011, that these appeals were subject to dismissal unless he or

any party desiring to continue the appeals filed a response showing grounds for

continuing the appeals on or before Monday, June 13, 2011. See Tex. R. App.

P. 25.2(a)(2), (d). Appellant filed a response, but it does not show grounds for

continuing the appeals. Therefore, we dismiss the appeals. See Tex. R. App. P.

25.2(d), 43.2(f).



                                                 PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 21, 2011




                                          2